Citation Nr: 0942250	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO).

A hearing was held before the undersigned Veterans Law Judge 
at this RO in August 2008.  The transcript of the hearing is 
associated with the claims file and has been reviewed.

The request to reopen being granted herein, the issue of 
service connection for right ankle disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	A claim of service connection for a right ankle disability 
was previously denied by the RO in November 2003.

2.	Evidence received since November 2003 relates to 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim 
for service connection for a right ankle disability.


CONCLUSION OF LAW

1.  The November 2003 RO decision denying the claim of 
service connection for a right ankle disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009). 

2.  New and material evidence sufficient to reopen the claim 
for service connection for a right ankle disability has been 
presented.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2006 the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
request to reopen and the underlying claim for service 
connection.  The letter also provided the veteran with notice 
on what specific evidence was needed for the claim to be 
reopened, which meets the notice requirements set out in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In light of the 
favorable outcome of this appeal with respect to the issue of 
whether new and material evidence has been submitted to 
reopen the claim (reopening of the claim by the Board), any 
perceived lack of notice or development is not prejudicial.  
See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  

A November 2003 decision denying service connection for a 
right ankle disability is final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2003).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence and be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The November 2003 RO decision denied service connection for 
right ankle disability based on the lack of evidence showing 
any presence of a current disability.  Evidence received 
subsequent to the November 2003 decision includes August 2005 
treatment records from Dr. J. F. Carter, the Veteran's 
private orthopedist, which reveals the Veteran complained of 
and was treated for a right ankle disability.  The Veteran 
stated that he experienced pain in his right ankle since 
service and was diagnosed with localized osteoarthrosis of 
the right ankle and foot.  See Dr. J. F. Carter private 
treatment records, dated August 2005.

This evidence is new and material, in that it was previously 
not considered in the prior decision, it relates to an 
unestablished fact necessary to substantiate the claim, and 
it raises a reasonable possibility of substantiating the 
claim, namely the existence of a current right ankle 
disability.  Consequently, the claim is reopened.


ORDER

New and material evidence has been received; the claim for a 
right ankle disability is reopened and, to that extent only, 
the appeal is granted.  


REMAND

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).

At an August 2008 Board hearing, the Veteran, along with his 
representative, testified that the Veteran's current right 
ankle disability should be service connected from an injury 
sustained during basic training in August 1963.  The Veteran 
testified he fell from horizontal bars and landed on his 
ankle.  The Veteran stated he was told it was sprained and 
was sent to the clinic and then to a hospital for x-rays.  A 
gel cast was placed on his ankle for approximately a week.  
The Veteran had contracted mumps during this time and was in 
the hospital for approximately three weeks.  See August 2008 
Board hearing transcript.

The Veteran further testified that upon separation from 
service in 1967 his ankle was still causing swelling and 
pain.  The Veteran stated he did not seek treatment for this 
right ankle because he had problems with his right knee that 
required medical attention.  After the Veteran's right knee 
underwent replacement surgery, his right ankle started 
developing increased pain.  The Veteran stated he was told by 
his doctors his right ankle pain was associated to his knee.  
He disagreed.  Id.

The Veteran's service treatment records reveal that he fell 
on his right ankle in August 1963.  The Veteran's right ankle 
was placed in a cast for three weeks.  See service treatment 
records. 

According to Dr. Carter's treatment records, the Veteran was 
treated in August 2005.  Examination of the Veteran's right 
ankle revealed no joint effusion, range of motion was 2-3 
degrees of dorisfelexion.  Full range of motion on plantar 
flexion.  [The Veteran] has good subtalar motion.  Motor 
strength is 5/5."  However, as stated above, the Veteran was 
diagnosed with primary localized osteoarthrosis of the right 
ankle and foot.  The Veteran was treated with injections to 
the right ankle.  Furthermore, there is no indication in 
private treatment records that the Veteran complained of or 
was treated for any left ankle disability.  See Dr. J. F. 
Carter private treatment records, dated August 2005.

In this case, based on the evidence of a current disability 
and diagnosed condition of the right ankle and evidence of 
injury in the service treatment records, the Board finds that 
an examination and opinion by a VA orthopedic specialist is 
needed.  38 U.S.C.A. §5103A (d). 



Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
medical examination to determine the nature 
and etiology of any diagnosed right ankle 
disability, and the examiner is asked to state 
whether it is at least as likely or not any 
right ankle condition diagnosed is 
etiologically related to service.  All testing 
deemed necessary by the examiner should be 
performed and the results reported in detail.  
The claims folder must be available for review 
by the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.	Thereafter,  the AMC should re-adjudicate the 
appellant's claim.  If the benefit sought on 
appeal remains denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


